DETAILED ACTION
This replies to the amendment of 6 October 2021
Amended 	1, 10, 18
Canceled	none
New		none
application filed 7 May 2020 
alleging priority to 7 May 2018.
Claims 1-20 are reviewed below.   

				CLAIM REJECTIONS - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1-20 is/are directed to one or more abstract idea(s).  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the abstract idea(s).  
Step 1
The claims and their dependents fall within one of the four 101 statutory categories. 
Step 2a
Except for the server and payment network, claim 1 is directed to user agreeing to estimating reward points earned in a preset interval based on card transactions, generating option rewarding user for reaching a target in each preset interval over a duration, tracking compliance, and crediting user with a reward for fulfilling the agreement. One could do this with pencil and paper. Applicant computer implements this.
In light of the 7 January 2019 Patent Eligibility Guidance(PEG), the claims steps set forth Math used for Certain Methods of Organizing Human Activity such as
fundamental economic principles or practices (including hedging, insurance, mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are directed to an abstract idea with additional generic computer elements do not add a meaningful limitation to the abstract idea because they would be generic in any computer implementation.  The claims in ordered combination are just the abstract idea implemented on a computer (server and payment network), the ordered combination spelling out how to computer implement it, Enfish.  
Bilski computer implemented hedge
Alice computer implemented clearinghouse
Here computer implemented rewards estimate
Claims 1 and 18 are a process for the idea and claim 10 is a machine for the idea.
Similar to the clearinghouse in Alice and the computer implemented hedge in Bilski, here the idea is applied generally 
Prong 1 answered “YES”, the next question in Prong 2 is whether there is an integrated practical application. This judicial exception is not integrated into a practical application. In particular, the claim recites additional element – server, computer, payment network, memory, processor to perform the claim steps. The elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component, and claims 1, 18 simply say computer implemented method, along with payment network and server. Accordingly, these additional elements do not integrate the abstract idea into a practical application for lack of any meaningful limits on practicing the abstract idea. The additional elements present only a particular technological environment.
The additional elements are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, and do not provide meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment. The limitations (those beyond the abstract idea) do not improve the technical field that the abstract idea limitations invoke. Moreover, these generic limitations do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers" (citing Bilski 561 US at 610). 
machine learning is a process that under its broadest reasonable interpretation covers performance of the limitation in the mind, but for the recitation of generic computer components. Training/processing with machine learning is an idea itself of organizing information through mathematical correlations, using categories to organize, store and transmit information. Machine learning is old and well-known (NPL: “Approaches to Machine Learning, P. Langley at Carnegie-Mellon University (1984) and the references it refers to from more than a half-century ago), already provided to applicant.
SAP America (CAFC): 
“We may assume that the techniques claimed are “[g]roundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct” from demonstrating novelty or nonobviousness. 

The dependent claims add steps which are part of, not apart from, the idea of organizing human activity. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance does not outweigh abstract concepts of the claimed invention.
It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. Applicants specification make it clear that Applicant did not mean to limit the invention to the disclosed technical environment and that the descriptions and features are only general
Step 2b
Viewed as a whole, the claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  The claim limitations do not improve upon the technical field that the abstract idea is applied nor do they improve upon any other technical field. The claimed limitations do not improve upon the functioning of the computer itself.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
computer’, ‘memory’, ‘processor’, ‘server’, ‘payment network’  which use generic elements, MPEP 2016.05(d). Applicant specification says additional elements are generic. 
The claim limitations alone or in ordered combination do not improve upon the technical field to which the abstract idea is applied nor do they improve upon any other technical field. The claimed limitations do not improve upon the functioning of any device itself. Wiley Encyclopedia of Computer Science and Engineering (2009) is a general technical reference with these generic elements, already provided to Applicant. The reference is the kind a person of ordinary skill in the art would have “hanging on their wall“, e.g. as a pdf shortcut or icon on wallpaper of one’s computer. Display (presentation) is mentioned 427 times includes display (Wiley p.2261), memory at p. 2263 (mentioned 1700+times in Wiley), database, server p.125, server 610 times (at least e.g. p.1982), processor 639 times (e.g. p. 1242-1243), database 1728 times (e.g. p.1253), storage medium (e.g. p.131), computer (3553 times, e.g. p.283), network (at least p.1700-1707), interface for signaling or display (770 times at least p.1700-1707).  See also MPEP 2106(d)
The additional elements alone or in combination are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, and do not provide meaningful limitations beyond generic linking use of an abstract idea to a particular technological environment. Additionally, the claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are generic activities previously known to the industry. Moreover, these generic limitations do not lead to an integrated practical application because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers"(citing Bilski 561 US at 610).  Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to an integrated practical application.  The claim limitations do not improve upon the technical field that the abstract idea is applied nor do they improve upon any other technical field. The claimed limitations do not improve upon the functioning of the computer itself.  
 limitations do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers"(citing Bilski 561 US at 610).  
Moreover, mere recitation of a machine or medium in the preamble does not make a claim statutory under 35 U.S.C. 101, as seen in the Board of Patent Appeals Informative Opinion Ex Parte Langemyr (Appeal 2008-1495).  Moreover, mere mention of a piece of a computer or processing device does not confer patentability. Alice Corporation Pty. Ltd. v CLS Bank International ("Alice Corp") 573 US __ (2014). Incorporating the two-step test espoused in its recent decision in Mayo v. Prometheus 566 U.S. ___ (2012), the Court describes a first inquiry as to whether the claims at issue are directed to a patent-ineligible concept. If so, the Court requires a second inquiry as to whether the elements, individually or in combination, “transform” the nature of the claims into a patent-eligible invention. The Court described this second step as a search for an inventive concept, “i.e., an element or combination sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.”  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements merely detail generic elements that implement the abstract idea. The generically recited computer elements do not add a meaningful limitation to the abstract idea. The additional element merely instruct that the execution of the abreact idea occurs on other generic technology, but does not offer any disclosure of any additional technology beyond the abstract idea itself. Moreover, the claim steps as an ordered combination do not present significantly more. The claims are not directed to an improvement in computer functionality like in Enfish v Microsoft, but rather to an abstract idea. The claims "do  spell out what it means to 'apply it on a computer'”, Intellectual Ventures I 792 F.3d p1371 (citing Alice). Nowhere in the claims or specification is there any indication that the computer, processor, medium do something to improved hardware functionality.
The further elements of the claims are merely directed to further abstract ideas and in ordered combination pose a list of abstract ideas, and invoke merely as a tool what is generic. There is no improvement in these items, but rather they are invoked as a tool to solve a business problem (targeted marketing), not a technical problem. 

In addition to these indisputably generic features, Applicant did not invent any of those features, and the claims do not recite them in a manner that produces a result that overrides the generic use of these known features. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258 (Fed. Cir. 2014). When viewed as an ordered combination, the proposed claims recite no more than the sort of “perfectly” generic computer components employed in a customary manner that we have held insufficient to transform the abstract idea into a patent-eligible invention. Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016). Thus the claims fail step 2 too. 

				Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for obviousness rejections in this Office Action:
a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made

Claims 1-20 is/are rejected under 35 USC 103 over Bednarek (US 20090222358) in view of Friedman (US 20130226755) in view of Ross (US 20130054327) in view of Zhang (US Pat 10445152)
CLAIM 1, 10
Except for the bracketed [  ]
[determining, by a server system associated with a payment network, an estimate of reward points ](Friedman below) and 
[ based at least in part on the estimate …greater] (Friedman below)
[ target spend is comparable to target reward points] (Ross below)
[parameter] Zhang
Bednarek shows
[Wingdings font/0x9F] [ based at least in part on the estimate of reward points  ], generating at least one option [ by the server system, each option from among the at least one option associated with a respective reward point target and a predetermined award for achieving the respective reward point target, the respective reward point target [ greater ] than the estimate of reward points, the respective reward point target to be achieved by the user in each future preset interval for a predefined time duration
Bednarek at least Fig 9 and corresponding text, ipromo bank card, and ¶ 91, 111-112
(Bednarek Fig 9) (¶ 111 “businesses can use customized incentive programs to gather valuable information, namely find what their customer's really want and the level of commitment the customer's are prepared to make”)

[0111] In accordance with the present invention, an incentive program (such as variable redemption rate program) or other program can be designed to allow the participant to select a level of commitment to the sponsor in both the mass market and business to business context. The higher the level of commitment, the better the rewards, the greater the penalty for violating the commitment. For example, a gas station might offer a five percent rebate to customers that agree to buy all gas needs from them, but reduce the rate sharply if the customer fails to live up to the commitment. To prevent discouragement, the customer could be a small number of "mulligan's" or chances to try again. In accordance with another example, a bank might allow customers to obtain selectively higher rebates on credit card purchasers as they open different types of accounts (strengthen their relationship) with the bank. In one simple example, a customer might be given a 1% rebate just for having the card. If the customer opens a checking and savings account, the customer would be given a 2% rebate. If the customer opens a retirement account the rebate rate would be increased to 3%. Other programs could be designed to allow customers to tailor a variable redemption rate program to their desired level of commitment. Likewise, in the business to business context, businesses can use customized incentive programs to gather valuable information, namely find what their customer's really want and the level of commitment the customer's are prepared to make, and also attract and retain customers . . . . The significant point is that the customer is allowed to build their own incentive program by picking and choosing among a suite of available incentive program features.

[0112] Thus, the present invention offers mass customization of E-commerce incentive programs. In effect, merchants are able to say to customers if you are willing to commit to this, we will do this. Users are allowed to build their own incentive program by selecting from various options or, in accordance with yet another aspect of the present invention, submitting a bid to the sponsor. Thus, a user might be able to propose incentives to various merchants, i.e., "if you increase my redemption rate to X, do the following--." The sponsor can then accept, reject or counter-offer the proposed incentive program.

Bednarek is based on commitment to reach target spending. Broadest reasonable interpretation of reward points is shown by Bednarek. Money spent is related to reward, which can be given different names (e.g. points as noted by Friedman ¶ 1 below). 

[Wingdings font/0x9F] providing the at least one option, by the server system, to the user for user selection
Bednarek Fig 9 and corresponding text 

[Wingdings font/0x9F] subsequent to the user selection of an option from among the at least one option, tracking by the server system, reward points earned in the each future preset interval for the predefined time duration
Bednarek at least Fig 9 and corresponding text and ¶ 111-112, 118, 355

[Wingdings font/0x9F] in response to achieving the reward point target associated with the selected option in the each future preset interval for the predefined time duration, facilitating, by the server system, crediting of the predetermined award associated with the selected option to a payment account associated with the user Bednarek at least Fig 9 and corresponding text and ¶ 111-112, 118 user account credited for fulfilling commitment, ¶ 372, 379, 385, 394, 401, 404
NOT EXPLICIT in Bednarek
[Wingdings font/0x9F] determining, by a server system associated with a payment network (Friedman Fig 1-3 and corresponding text), an estimate of reward points earned by a user in a preset interval, the estimate determined based on payment card transactions previously executed by the user , wherein the determination of the estimate of reward points uses parameters comprising the preset interval and reward points  earned during the preset interval 
Friedman Fig 6, 7, 9 and corresponding text, ¶ 2, 5, 56-58, 60, 63, 67. Friedman’s estimate is of account usage, money spent equivalent to reward points ¶ 2. And since the target is related “within a pre-determined time period” Friedman ¶ 57/60, it would have been obvious that the estimate for converting account usage to targets is based on account usage in a preset interval
[0056] FIG. 6 is a schematic block diagram of an exemplary payment card account management system 121 (shown in FIG. 2) for use with network 28. In the exemplary embodiment, payment card account management system 121 includes a data store 600 containing account information, a user interface (UI) 602 configured to receive account information 604 from data store 600 and to convey the account information 604 to a user, a user scorecard 606, a cardholder action target database 608 configured to convert consumer card account usage 610 into cardholder action targets 612, and a scorecard database 614 configured to store scorecards and analyze targets 612. … 
[0057] …, cardholder action target database 608 contains one or more scoring rules, referred to herein as "targets," that may be triggered by pre-determined account usage 610. A target is a desired user action that may be detected by management system 121 based on account usage 610, use of management system 121, and/or any data available to management system 121. Targets may be selected to promote specific aims of card issuers, merchants, processors, and/or networks. Targets 612 are represented in target database 608 such that database 608 is able to correlate specific account usage 610 to pre-determined targets 612. More particularly, target database 608 may use authorization or clearing data from network 28 (shown in FIG. 1) to determine if a target 612 has been achieved. Each target represents a transaction (e.g., performing a purchase, accessing a cardholder account, making a payment to a cardholder account, etc.) performed over or using network 28 and/or system 121. Targets may include, but are not limited to: spending an amount within a pre-determined range, using a payment card at a particular merchant, using a payment card to buy a pre-determined class of goods or services, using a pre-determined payment method (e.g., online, contactless), conducting a pre-determined number of transactions within a pre-determined time period, and/or any pre-determined interaction with system 20, network 28, and/or system 121. For example, targets may include, but are not limited to: paying down an account balance to a pre-determined amount, making a payment on a cardholder account, buying coffee, using a payment card at a grocery store, using a payment card in a locale that is different than the locale of the user's billing address, using a payment card to buy lunch, using a payment card to make a purchase online, logging into a cardholder account, and/or using a payment card three times on a weekend, among other things and in any combination of the foregoing. 
[0060] Scorecard database 614 may also store goals associated with each scorecard 606. Goals are a pre-determined collection of targets designed to entice the user to achieve additional and/or specific targets. Goals are often coupled with REWARDS THAT ARE OFFERED TO THE USER FOR COMPLETING A GOAL. For example, a user may be offered a reward for achieving certain targets or for achieving a pre-determined number of targets. Additionally, goals may include other restraints, such as a time period or geographic region. For example, a goal might require that at least four targets are achieved in a pre-determined city during a pre-determined week. As the role of the goal is to entice certain buying activities, goals may be selected for a user based on past account usage, such that a user is more likely to be enticed by a goal. For example, if past account usage indicates that a user typically spends $500 on a weekend, a goal may be selected that includes spending $750 on a weekend. Thus, goals may be selected that are both achievable by the user and useful in increasing user spending. Scorecard 606 may have more than one goal, and a goal may be associated with more than one scorecard, e.g., to every user of system 121.
Friedman says commitment to reach target spending. Money spent is related to reward, which can be given different names (including points as noted by Friedman ¶ 1 below) and target spend is comparable to target reward points. 

Bednarek/Friedman/Ross/Zhang renders obvious 
wherein the determination of the estimate of reward points uses parameters comprising the preset interval and reward points earned during the preset interval
Bednarek ¶ 19
[0019] Customer award programs have been known for years. …Rules are established to determine how many points are awarded for each participant action and how many points participants must accumulate to be entitled to certain rewards. A sales incentive program, for example, might award a certain number of points to participants for selling a designated dollar volume or quantity of products. When the participant accumulates a predetermined number of POINTS DURING A CERTAIN TIME PERIOD, the participant is eligible for an award. 

Bednarek ¶ 23
[0023] More recently card programs such as the GM card, the ... A customer may earn up to a predetermined amount, e.g., $1000 in rebates every year (every 12 consecutive months from the date the customer becomes a card member) and a maximum (e.g., $3,000 over a set period such as 3 consecutive years.) The customer can also earn an extra five percent promotional rebate when using the card at other sponsor companies (e.g., participating Hertz or Texaco locations, for example). Each rebate expires at the close of the calendar quarter 5 years after it is earned. The financial institution's system automatically keeps track of the rebates and a rebate summary appears on the customer's monthly billing statement. Customers may use rebates toward the purchase or lease of an eligible car.

MOREOVER as to preset interval and reward points earned during the preset interval
Ross US 20130054327 at least 
¶ 34, 
¶ 38 reward earned as a function of time frame, 
¶ 40 offer is a function of time period, 
¶ 41 relevant offers … purchase within predetermined time period … historical activity based on previous year’s spend/points earned, 
¶ 44 accruing points as a function of a predetermined amount of time,
Therefore it would have been obvious in the Bednarek/Friedman/Ross combination to estimate reward (Friedman) using preset interval and reward points earned during the preset interval 

Thus, preset interval and reward points earned during the preset interval is taught over and over and over again in Bednarek, Ross, Friedman. Spending is a cause, rewards are an effect of that cause. If there is spending, then there will be rewards. If there are rewards, there must have been spending. Both spending and rewards are looked at during a preset time window. Estimating future rewards based on reward earned in a preset interval, given that rewards are the effect of spending, is obvious.
It is still more obvious in light of Zhang.
NOT EXPLICIT in Bednarek is parameter 
but see Zhang 11:18-42 (parameter) 
and
Zhang 6:51-7:12
(12) … modeling and analysis of user transaction data which enable prediction of a user's transactional behavior based on that user's transactional history. The disclosure describes automated analysis of probabilistic functions and temporal-based data records to enable non-technical users to quickly and dynamically act on time-sensitive information. … machine-learning as applied to tracking the spending behavior of users, possibly within certain segments or categories, and predicting a likelihood of the user transacting in one or more particular segments within a CERTAIN TIME FRAME, again based largely on the transaction data of the user and/or populations of users. Further aspects are described for including features in transaction processing data flows and devices such as card readers or point-of-sale systems. Features for identifying targeted users and for providing content to the targeted users based on spending activity, and in particular, on changes in spending activity, are also included.
(13) …, a user's transaction data may be analyzed and processed to create a transaction frequency distribution model that may be used to predict a likelihood of the user spending in one or more particular segments or categories WITHIN A CERTAIN TIME FRAME. …
It would have been obvious to combine Friedman, Zhang. They are analogous prior art, both estimating. Friedman setting reward goals is estimating and Zhang machine learning for forecasting spending is estimating. Rewards (Friedman) are a function of spending (Zhang). The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art would have been reasonably prompted to make the combination; all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention, namely  estimating reward (Friedman) using parameter of  preset interval and reward points earned during the preset interval


NOT EXPLICIT in Bednarek is based at least in part on the estimate …greater
Friedman Fig 6, 7 9 and corresponding text, ¶ 2, 5, 56-58, 60, 63, 67.

Payment network Friedman at least Fig 1-3
Server (Friedman ¶ 5-6, Fig 2-5 and text, memory and processor (Friedman ¶ 5-6, Fig 2-5 and text)
Friedman at least ¶ 63-64 also shows
[Wingdings font/0x9F] subsequent to the user selection of an option from among the at least one option, tracking by the server system, reward points earned in the each future preset interval for the predefined time duration
	It would have been obvious at the time of filing to combine Bednarek, Friedman. The primary and secondary reference are analogous prior art, both encouraging payment card use with rewards; cardholder selects option to reach a target, accepting a commitment in Bednarek, or opting to complete a scorecard in Friedman.
	Bednarek is predicated on finding an achievable target between a floor and ceiling where cardholder has a target that is in between these two (¶ 111 “businesses can use customized incentive programs to gather valuable information, namely find what their customer's really want and the level of commitment the customer's are prepared to make”).
It would have been obvious at the time of filing to combine Bednarek and Friedman to estimate where user’s rewards are in order to determine a reference point between a level of commitment that is between the achievable and a level user cannot attain; Bednarek teaches a floor and ceiling and so it would be reasonable to estimate rewards to generate and option which is ‘tailored’ (Bednarek ¶ 111), one between something user can live up to and something user cannot live up to (Bednarek ¶ 111). The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art would have been reasonably prompted to make the combination; all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As for claim 10, 
communication interface for user’s selection Bednarek Fig 9 text 
Server (Friedman ¶ 5-6, Fig 2-5 and corresponding text, Memory and processor (Friedman ¶ 5-6, Fig 2-5 and corresponding text)
	Bednarek’s target is a rewards target and it has already been shown that target spend is comparable to target reward points.
	NOT EXPLICIT is target spend is comparable to target reward points, but Ross makes explicit this obvious point.
Ross generates offer to user based on historical account activity and rewards and makes the point, already in Friedman ¶ 2, that offering an option based on historical spend is equivalent to based on historical rewards ¶ 41, since rewards are based on spend.
It would have been obvious at the time of filing to combine Bednarek and Ross to estimate where user’s rewards are in order to determine a reference point between a level of commitment that is between the achievable and a level user cannot attain; Bednarek teaches a floor and ceiling and so it would be reasonable to estimate rewards to generate and option which is ‘tailored’ (Bednarek ¶ 111), one between something user can live up to and something user cannot live up to (Bednarek ¶ 111). The primary reference and secondary reference are analogous prior art, both offering user an option related to rewards. The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art would have been reasonably prompted to make the combination; all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
It would have been obvious at the time of filing to combine Bednarek and Zhang. The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art would have been reasonably prompted to make the combination; all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention, namely “find the level of commitment the customer's are prepared to make”, use machine learning parameters (Zhang) to predict the respective reward point target capable of being earned by the user based on the identified pattern of payment card related spending given preset interval (Bednarek, Ross, Friedman, Zhang) and rewards earned in preset interval (Bednarek, Ross, Friedman)

CLAIM 2
Bednarek/Friedman/Ross/Zhang shows the above
except for subsequent … Bednarek shows as claimed in claim 1, further comprising:
[Wingdings font/0x9F] providing, by the server system, an offer to the user, the offer requesting the user to provide a commitment to achieve a target number of reward points in the each future preset interval for the predefined time duration in return of an award, wherein the estimate of reward points is determined subsequent to a selection of the offer by the user 
Bednarek at least Fig 9 and corresponding text and ¶ 111-112, 118; reward points and account usage or spending are flip sides of the same coin – consumption.

Friedman makes the same point ¶ 1. 
And Friedman Fig 6, 7 9 and corresponding text, ¶ 2, 5, 56-58, 60, 63, 67 provides by server offer to user and rewards given to user ¶ 18 for reaching goals

As to estimate of reward points is determined subsequent to a selection of the offer by the user , Bednarek already checks card information after user selection (Fig 9) and Friedman ¶ 53 gets previous account usage. See Bednarek at least Fig 9 and corresponding text and ¶ 111-112, 118 
but not explicit is estimate of reward points is determined subsequent to a selection of the offer by the user. Friedman gets card data for determining reward option/goal at least ¶ 53, but doesn’t say subsequent. Bednarek, subsequent to user’s selection, gets card data but not to give user a reward option/goal. And yet there’s only 2 options, before and after. To wait to retrieve card data until it is needed, because user makes a selection, is obvious. Retrieve card data after selection as Bednarek does (e.g. ¶ 354, 355) to give user an option user is capable of (Bednarek ¶ 111 “level of commitment the customer's are prepared to make”) based on payment card account usage (Friedman ¶ 5-6, 56) is obvious. And for the further reason that if user is interested (selection), then there’s an advantage to the step. 

CLAIM 3, 11
Bednarek/Friedman/Ross/Zhang shows the above and Bednarek showsas claimed in claim 2/10, further comprising:
[Wingdings font/0x9F] facilitating, by the server system, verification of information related to a payment card associated with the user (Bednarek ¶ 31, 223, 289, 355 and Friedman ¶ 56-57) subsequent to the selection of the offer by the user, wherein the information related to the payment card is used for retrieving the payment card transactions previously executed by the user (Bednarek at least Fig 9 and corresponding text and ¶ 111-112, 118, 355)
Bednarek already checks card information after user selection (Fig 9 and corresponding text) and Friedman ¶ 56 verifies information related to a payment card associated with the user. See Bednarek at least Fig 9 and corresponding text and ¶ 111-112, 118 
but not explicit is estimate of reward points is determined subsequent to a selection of the offer by the user. Friedman gets card data for determining reward option/goal at least ¶ 53, but doesn’t say subsequent. Bednarek, subsequent to user’s selection, gets card data but not to give user a reward option/goal. And yet there’s only 2 options, before and after. To wait to retrieve card data until it is needed, because user makes a selection, is obvious. Retrieve card data after selection as Bednarek does (e.g. ¶ 354, 355) to give user an option user is capable of (Bednarek ¶ 111 “level of commitment the customer's are prepared to make”) based on payment card account usage (Friedman ¶ 5-6, 56) would have been obvious. And for the further reason that if user is interested (selection), then there’s an advantage to the step. 
CLAIM 4, 12 
Bednarek/Friedman/Ross/Zhang shows the above shows the above and 
(Bednarek Fig 9) (¶ 111 “businesses can use customized incentive programs to gather valuable information, namely find what their customer's really want and the level of commitment the customer's are prepared to make”)
NOT EXPLICIT in Bednarek is
Claim 1/10 further comprising[Wingdings font/0x9F] using, by the server system, one or more machine learning based algorithms to:
[Wingdings font/0x9F] identify a pattern of payment card related spending by the user 
[Wingdings font/0x9F] predict the respective reward point target capable of being earned by the user based on the identified pattern of payment card related spending Zhang US 10445152 6:50-7:5
(12) … modeling and analysis of user transaction data which enable prediction of a user's transactional behavior based on that user's transactional history. The disclosure describes automated analysis of probabilistic functions and temporal-based data records to enable non-technical users to quickly and dynamically act on time-sensitive information. … machine-learning as applied to tracking the spending behavior of users, possibly within certain segments or categories, and predicting a likelihood of the user transacting in one or more particular segments within a CERTAIN TIME FRAME, again based largely on the transaction data of the user and/or populations of users. Further aspects are described for including features in transaction processing data flows and devices such as card readers or point-of-sale systems. Features for identifying targeted users and for providing content to the targeted users based on spending activity, and in particular, on changes in spending activity, are also included.
(13) …, a user's transaction data may be analyzed and processed to create a transaction frequency distribution model that may be used to predict a likelihood of the user spending in one or more particular segments or categories WITHIN A CERTAIN TIME FRAME. …
It would have been obvious at the time of filing to combine Bednarek and Zhang. The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art would have been reasonably prompted to make the combination; all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention, namely “find the level of commitment the customer's are prepared to make”, use machine learning to predict the respective reward point target capable of being earned by the user based on the identified pattern of payment card related spending.
CLAIM 5, 13 
Bednarek/Friedman/Ross/Zhang the above and not explicit in Bednarek isclaim 1/10, wherein the estimate of reward points
[Wingdings font/0x9F] corresponds to an average number of reward points earned per preset interval by the user Rajappa Fig 6 and corresponding text, e.g. 616
It would have been obvious at the time of filing to combine Bednarek and Rajappa to estimate where user’s rewards are in order to determine a reference point between a level of commitment that is between the achievable and a level user cannot attain; Bednarek teaches a floor and ceiling and so it would be reasonable to estimate rewards to generate and option which is ‘tailored’ (Bednarek ¶ 111), one between something user can live up to and something user cannot live up to (Bednarek ¶ 111). The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art would have been reasonably prompted to make the combination; all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

CLAIM 6, 14
Bednarek/Friedman/Ross/Zhang shows the above shows the above and Bednarek showsclaim 1/10, wherein the predetermined award corresponds to
[Wingdings font/0x9F] a predetermined number of bonus reward points (Bednarek bonus at least ¶ 104 and ¶ 22, 24, 25, 29, 31, 33, 35, 372, 404 and also Friedman bonus at least ¶ 18, 56, 60, 67) and, wherein the predetermined number of bonus reward points is credited to the payment account on achieving the reward point target associated with the selected option (Bednarek at least Fig 9 and corresponding text and ¶ 111-112, 118 user account credited for fulfilling commitment, ¶ 372, 379, 385, 394, 401, 404)
It would have been obvious at the time of filing to combine Bednarek, Friedman. The primary and secondary reference are analogous prior art, both encouraging payment card use with rewards; cardholder selects option to reach a target, accepting a commitment in Bednarek, or opting to complete a scorecard in Friedman. The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art would have been reasonably prompted to make the combination; all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention, namely bonus for reaching a target.

CLAIM 7, 15
Bednarek/Friedman/Ross/Zhang shows the above shows the above and not explicit in Bednarek isas claimed in claim 6/14, further comprising:
[Wingdings font/0x9F] causing, by the server system, display of at least one of a total number of reward points and the predetermined number of bonus reward points earned by the user subsequent to a completion of the predefined time duration 
Bednarek Fig 9 view rewards, Friedman at least ¶ 18, 60
Bednarek ¶ 104 bonus, Friedman at least ¶ 18, 60 bonus
Friedman’s UI Fig 6 conveys (display) reward info to user, Fig 8-9
It would have been obvious at the time of filing to combine Bednarek, Friedman. The primary and secondary reference are analogous prior art, both encouraging payment card use with rewards; cardholder selects option to reach a target, accepting a commitment in Bednarek, or opting to complete a scorecard in Friedman. The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art would have been reasonably prompted to make the combination; all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention, namely informing user of reward status.

CLAIM 8, 16
Bednarek/Friedman/Ross/Zhang shows the above shows the above and Bednarek showsclaim 7/14, further comprising:
[Wingdings font/0x9F] facilitating, by the server system, redemption of at least a portion of the total number of reward points subsequent to the crediting of the predetermined number of bonus reward points  (Bednarek bonus at least ¶ 104 and ¶ 22, 24, 25, 29, 31, 33, 35, 372, 404 and also Friedman bonus at least ¶ 18, 56, 60, 67) in the payment account associated with the user Bednarek at least ¶ 22, 24, 33, 35, Fig 9, ¶ 354 show redemption after crediting
And Friedman rewards given to user ¶ 2, 18 for reaching goals

CLAIM 9, 17
Bednarek/Friedman/Ross/Zhang shows the above shows the above and Bednarek showsclaim 1/10, wherein the each future preset interval corresponds to
[Wingdings font/0x9F] a monthly billing cycle period
Bednarek at least Fig 9, 904, 933, 937, 379 shows future preset interval can be a period ¶ 19, 23, 24, 91, 243, 311 such as a month, and Friedman also shows reward goals based on a period and predetermined time period ¶ 57, 60. 
And Bednarek shows month can a monthly billing cycle ¶ 23 and rewards are tracked and reported as a function of monthly billing cycle period. It would have been obvious, then, that if future present interval is a month (Bednarek Fig 9 and corresponding text) and targets are based on monthly targets (Bednarek Fig 9 and corresponding text and Friedman at least ¶ 56-57, 60, Fig 9) and rewards are tracked and reported as a function of monthly billing cycle period, that the each future preset interval corresponds to a monthly billing cycle period

CLAIM 18
Bednarek/Friedman/Ross/Zhang shows the above shows the above and Bednarek shows
18. A computer-implemented method, comprising: 
[Wingdings font/0x9F] providing, by a payment server associated with a payment network, a recurring rewards deposit (RRD) offer to a user (Bednarek at least ¶ 372, 379, 385, 394, 421, 427, 434), the RRD offer requesting the user to provide a commitment to achieve a target number of reward points in each future monthly billing cycle period for a predefined time duration (e.g., ¶ 23 a set period such as 3 consecutive years) in return of an award
Bednarek at least Fig 9 and corresponding text and ¶ 91, 111-112
(Bednarek Fig 9) (“businesses can use customized incentive programs to gather valuable information, namely find what their customer's really want and the level of commitment the customer's are prepared to”)
Bednarek at least Fig 9, 904, 933, 937, 379 shows future preset interval can be a period ¶ 19, 23, 24, 91, 243, 311 such as a month, and Friedman also shows reward goals based on a period and predetermined time period ¶ 57, 60. 
And Bednarek shows month as a monthly billing cycle ¶ 23 and rewards are tracked and reported as a function of monthly billing cycle period. It would have been obvious, then, that if future present interval is a month (Bednarek Fig 9 and corresponding text) and targets are based on monthly targets (Bednarek Fig 9 and corresponding text and Friedman at least ¶ 56-57, 60, Fig 9) and rewards are tracked and reported as a function of monthly billing cycle period, that the each future preset interval corresponds to a monthly billing cycle period

Except for based at least in part (see Friedman) and average (Ross ¶ 41, 43) 
Bednarek shows
[Wingdings font/0x9F] based at least in part on the average number of reward points, generating at least one option by the payment server, each option from among the at least one option associated with a respective reward point target and a predetermined number of bonus reward points for achieving the respective reward point target, the respective reward point target to be achieved by the user in the each future monthly billing cycle period for the predefined time duration
Bednarek at least Fig 9 and corresponding text and ¶ 91, 111-112

[Wingdings font/0x9F] providing the at least one option, by the payment server, to the user for user selection; 
Bednarek at least Fig 9 and corresponding text and ¶ 91, 111-112

[Wingdings font/0x9F] subsequent to the user selection of an option from among the at least one option, tracking by the payment server, reward points earned in the each future monthly billing cycle period for the predefined time duration
Bednarek at least Fig 9 and corresponding text and ¶ 91, 111-112, 118

[Wingdings font/0x9F] and in response to achieving the reward point target associated with the selected option in the each future monthly billing cycle period for the predefined time duration, facilitating, by the payment server, crediting of the predetermined number of bonus reward points associated with the selected option to a payment account associated with the user
Bednarek at least Fig 9 and corresponding text and ¶ 111-112, 118

Not explicit in Bednarek is the following -- which except for the bracketed [ ] 
(see Ross ¶ 41, 43) -- is in Friedman
[Wingdings font/0x9F] subsequent to a selection of the RRD offer by the user, determining by the payment server, an [average number of reward points] earned in a monthly billing cycle period by the user, the average number of reward points determined based on payment card transactions previously executed by the user
Friedman Fig 6, 7 9 and corresponding text, ¶ 2, 5, 56-58, 60, 63, 67. Friedman’s estimate is of account usage, money spent which is equivalent to reward points ¶ 2

Not explicit in Bednarek is based at least in part on the estimate …greater
Friedman Fig 6, 7 9 and corresponding text, ¶ 2, 5, 56-58, 60, 63, 67.
It would have been obvious at the time of filing to combine Bednarek and Friedman. Bednarek already checks card information after user selection (Fig 9) and Friedman ¶ 53 gets previous account usage. It would have been obvious to try, given the limited and obvious alternatives (before or after), to combine Bednarek and Friedman and verify information (Friedman ¶ 53, Bednarek ¶ 355) related to card after user has made a selection (Bednarek Fig 9) (“businesses can use customized incentive programs to gather valuable information, namely find what their customer's really want and the level of commitment the customer's are prepared to make”), and for the further reason that if user is interested (selection), then there’s an advantage to the step. 

As to predetermined number of bonus reward points see not only Bednarek ¶ 104 but also Friedman ¶ 18,60

Not explicit in Bednarek is based at least in part on 
Friedman Fig 6, 7 9 and corresponding text, ¶ 2, 5, 56-58, 60, 63, 67. Friedman’s estimate is of account usage, money spent which is equivalent to reward points ¶ 2

payment network Friedman at least Fig 1-3

Server (Friedman ¶ 5-6, Fig 2-5 and corresponding text, Memory and processor (Friedman ¶ 5-6, Fig 2-5 and corresponding text)

	Not explicit in Bednarek is [average number of reward points] but Ross ¶ 44 shows offering user an option generated based on average reward points.
	Ross generates offer to user based on historical account activity and rewards and makes the point, already in Friedman ¶ 2, that offering an option based on historical spend is equivalent to based on historical rewards ¶ 41, since rewards are based on spend.
It would have been obvious at the time of filing to combine Bednarek and Ross to estimate where user’s rewards are in order to determine a reference point between a level of commitment that is between the achievable and a level user cannot attain; Bednarek teaches a floor and ceiling and so it would be reasonable to estimate rewards to generate and option which is ‘tailored’ (Bednarek ¶ 111), one between something user can live up to and something user cannot live up to (Bednarek ¶ 111). The primary reference and secondary reference are analogous prior art, both offering user an option related to rewards. The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art would have been reasonably prompted to make the combination; all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
CLAIM 19
Bednarek/Friedman/Ross shows the above shows the above and Bednarek shows
[0111] In accordance with the present invention, an incentive program (such as variable redemption rate program) or other program can be designed to allow the participant to select a level of commitment to the sponsor in both the mass market and business to business context. The higher the level of commitment, the better the rewards, the greater the penalty for violating the commitment. For example, a gas station might offer a five percent rebate to customers that agree to buy all gas needs from them, but reduce the rate sharply if the customer fails to live up to the commitment. To prevent discouragement, the customer could be a small number of "mulligan's" or chances to try again. In accordance with another example, a bank might allow customers to obtain selectively higher rebates on credit card purchasers as they open different types of accounts (strengthen their relationship) with the bank. In one simple example, a customer might be given a 1% rebate just for having the card. If the customer opens a checking and savings account, the customer would be given a 2% rebate. If the customer opens a retirement account the rebate rate would be increased to 3%. Other programs could be designed to allow customers to tailor a variable redemption rate program to their desired level of commitment. Likewise, in the business to business context, businesses can use customized incentive programs to gather valuable information, namely find what their customer's really want and the level of commitment the customer's are prepared to make, and also attract and retain customers . . . . The significant point is that the customer is allowed to build their own incentive program by picking and choosing among a suite of available incentive program features.
19. The method as claimed in claim 18, further comprising: 
using, by the payment server, one or more machine learning based algorithms to:
identify a pattern of payment card related spending by the user; 
predict the respective reward point target capable of being earned by the user based on the identified pattern of payment card related spending. 
Zhang 6:50-7:5
(12) … modeling and analysis of user transaction data which enable prediction of a user's transactional behavior based on that user's transactional history. The disclosure describes automated analysis of probabilistic functions and temporal-based data records to enable non-technical users to quickly and dynamically act on time-sensitive information. … machine-learning as applied to tracking the spending behavior of users, possibly within certain segments or categories, and predicting a likelihood of the user transacting in one or more particular segments within a CERTAIN TIME FRAME, again based largely on the transaction data of the user and/or populations of users. Further aspects are described for including features in transaction processing data flows and devices such as card readers or point-of-sale systems. Features for identifying targeted users and for providing content to the targeted users based on spending activity, and in particular, on changes in spending activity, are also included.
(13) …, a user's transaction data may be analyzed and processed to create a transaction frequency distribution model that may be used to predict a likelihood of the user spending in one or more particular segments or categories WITHIN A CERTAIN TIME FRAME. …
It would have been obvious at the time of filing to combine Bednarek and Zhang. The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art would have been reasonably prompted to make the combination; all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention, namely “find the level of commitment the customer's are prepared to make”, use machine learning to predict the respective reward point target capable of being earned by the user based on the identified pattern of payment card related spending.

CLAIM 20
Bednarek/Friedman/Ross/Zhang shows the above and not explicit in Bednarek is 
20. The method as claimed in claim 18, further comprising:
[Wingdings font/0x9F] causing, by the payment server, display of at least one of a total number of reward points and the predetermined number of bonus reward points earned by the user subsequent to a completion of the predefined time duration 
Bednarek Fig 9 view rewards, Friedman at least ¶ 67
It would have been obvious at the time of filing to combine Bednarek and Friedman. The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art would have been reasonably prompted to make the combination; all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention, display of total reward and predetermined bonus reward earned user subsequent to predefined time duration.

[Wingdings font/0x9F] facilitating, by the payment server, redemption of at least a portion of the total number of reward points subsequent to the crediting of the predetermined number of bonus reward points in the payment account associated with the user
Bednarek at least Fig 9 and corresponding text and ¶ 111-112, 118

RESPONSE TO REMARKS
Applicant’s amendment and remarks are fully considered but they are not persuasive.
103
As to applicant remarks that the amendment overcomes prior art, see rejection above.
101
As to applicant remarks that there’s no abstract idea and there’s a practical integrated application, the claims are directed to user agreeing to estimating reward points earned in a preset interval based on card transactions, generating option rewarding user for reaching a target in each preset interval over a duration, tracking compliance, and crediting user with a reward for fulfilling the agreement. One could do this with pencil and paper. Applicant computer implements this.
In light of the 7 January 2019 Patent Eligibility Guidance(PEG), the claims steps set forth Math used for Certain Methods of Organizing Human Activity such as
fundamental economic principles or practices (including hedging, insurance, mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The independent claims 1, 10, 18 implement the abstract idea by generic server, generic payment network, computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are directed to an abstract idea with additional generic computer elements do not add a meaningful limitation to the abstract idea because they would be generic in any computer implementation.  The claims in ordered combination are just the abstract idea implemented on a computer (server and payment network), the ordered combination spelling out how to computer implement it, Enfish.  
Bilski computer implemented hedge
Alice computer implemented clearinghouse
Here computer implemented rewards estimate
Claims 1 and 18 are a process for the idea and claim 10 is a machine for the idea.
Similar to the clearinghouse in Alice and the computer implemented hedge in Bilski, here the idea is applied generally 
Prong 1 answered “YES”, the next question in Prong 2 is whether there is an integrated practical application. This judicial exception is not integrated into a practical application. In particular, the claim recites additional element – server, computer, payment network, memory, processor to perform the claim steps. The elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component, and claims 1, 18 simply say computer implemented method, along with payment network and server. Accordingly, these additional elements do not,
As to applicant remarks that the claims are directed to facilitating earning reward on card transactions using circuitry and server, this is still Certain Methods of Organizing Human Activity.
As to applicant remarks that Example 35 applies, here’s there’s no ATM, no encryption, decryption, random code. 
 
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BREFFNI X BAGGOT whose telephone number is (571)272-7154. The examiner can normally be reached M-F 8a-10a, 12p-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BREFFNI BAGGOT
Primary Examiner
Art Unit 3681



/BREFFNI BAGGOT/Primary Examiner, Art Unit 3681